EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 3, lines 1-2, “two bosses are” has been replaced with --a second boss is—

In claim 5, line 5, “in the rotational receiver” has been replaced with –in at least one of the rotational receivers”

In claim 5, line 8, “the rotational receiver” has been replaced with –the at least one rotational receiver with a threaded through hole--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. Lee et al (US 2018/0071580) is considered to be the closest prior art of record. 

    PNG
    media_image1.png
    762
    646
    media_image1.png
    Greyscale

Lee teaches regarding claim 1: 1. A lower limb training rehabilitation apparatus comprising: a control system configured for controlling a mechanical movement of the rehabilitation apparatus, and a treadmill configured for the walking of a patient; a weight reducing device comprising a vertical rail and 

Lee does not teach: a pelvis supporting device mounted below the hanging plate and comprising a base, a sliding base, a rotatable guide rail and a pelvis support, wherein the base is mounted on the vertical rail and in connection with an output of the power source, the control system is configured to control the power source to drive the base to reciprocate along the vertical rail; the sliding base is horizontally mounted on the top of the base and is movable in a direction perpendicular to left and right sides of the treadmill, the sliding base is symmetrically provided with a first resilient return element along both sides thereof in a horizontal moving direction, a rotational shaft is disposed at the sliding base in a fore-and-aft direction parallel to the treadmill and the rotational shaft is rotatable about an axis thereof, the center of the rotatable guide rail is rotatably mounted to the rotational shaft about a vertical direction, and a second resilient return element is symmetrically provided at the bottom of the rotatable guide rail, the pelvis support is relatively rotatably mounted to the rotatable guide rail about the vertical direction and is in parallel to a fore-and-aft direction of the treadmill. There is no motivation to combine references to arrive at the instantly claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784